ALEXANDER, J.
[¶ 1] The State appeals from a judgment entered in the Superior Court (Cumberland County, Cole, J.) dismissing indictments against Michael Falcone and James Jannetti after determining that 36 M.R.S. § 5102(5)(A) (2005)1 is unconstitutionally vague. Falcone and Jannetti were indicted on charges of evasion of income tax and failure to make and file Maine income tax returns. The State argues that the court erred in finding that the statute was unconstitutionally vague. We agree and vacate the judgment.
I. CASE HISTORY
[¶ 2] Falcone and Jannetti are merchant mariners who graduated from the Maine Maritime Academy. Both defendants were indicted on six counts of evasion of income tax (Class C), 36 M.R.S. § 184-A (2005), and six counts of failure to make and file Maine income tax returns (Class D), 36 M.R.S. § 5332 (2005), for the tax years 1997 to 2002.
[¶ 3] After indictment, the defendants filed a number of motions, including a motion to dismiss pursuant to M.R.Crim. P. 12(b)(1), arguing that section 5102(5)(A) is unconstitutionally vague. The cases were consolidated for hearing on these motions.
[¶ 4] At the hearing, counsel for the defendants stated that the sole issue for the trial court was “whether the prosecutions based on the undefined term ‘domicile’ violate the due process clause and equal protection provisions of the United States and Maine Constitutions.” The briefing and oral argument largely focused on whether the term “domiciled” was adequately defined. The court granted the defendants’ motion to dismiss, finding that the term “domiciled” in section 5102(5)(A) “was not adequately defined in the Maine tax code,” and that the term was unconstitutionally vague. This appeal followed.
II. DISCUSSION
[¶ 5] Review of a facial challenge to a Maine statute based on its constitutionality is de novo. State v. Burby, 2003 ME 95, ¶ 4, 828 A.2d 796, 798. “A statute is presumed to be constitutional and the person challenging the constitutionality has the burden of establishing its infirmity.” Kenny v. Dep’t of Human Servs., 1999 ME 158, ¶ 7, 740 A.2d 560, 563. We “consider the whole statutory scheme for which the section at issue forms a part so that a harmonious result, presumably the intent of the Legislature, may be achieved.” State v. White, 2001 ME 65, ¶ 4, 769 A.2d 827, 828-29.
*143[¶ 6] To find a statute unconstitutionally vague, we must find that the statute “fails to define the criminal offense with sufficient definiteness that ordinary people can understand what conduct is prohibited and in a manner that does not encourage arbitrary and discriminatory enforcement.” State v. McLaughlin, 2002 ME 55, ¶ 9, 794 A.2d 69, 72 (quotation marks omitted).
[¶ 7] Title 36 M.R.S. § 5102(5) (2005), in the definitions section of the income tax portion of the Maine Revised Statutes, states:
Resident individual. “Resident individual” means an individual:
A. Who is domiciled in Maine;
B. Who is not domiciled in Maine, but maintains a permanent place of abode in this State and spends in the aggregate more than 183 days of the taxable year in this State, unless he is in the Armed Forces of the United States.2
[¶8] The vagueness issue involves the term “domiciled” in subparagraph (A). The parties agree that subparagraph (B) does not apply to this case.
[¶ 9] Although it may be a “somewhat elusive concept,” the concise and consistent rule is: “Domicile has two components: residence and the intent to remain.” Margani v. Sanders, 453 A.2d 501, 503 (Me.1982); see also Poirier v. City of Saco, 529 A.2d 329, 330 (Me.1987) (‘We have defined domicile as ‘a place where a person lives or has his home, to which, when absent, he intends to return and from which he has no present purpose to depart.’ ”) (quoting Belanger v. Belanger, 240 A.2d 743, 746 (Me.1968)). The term “domicile” has long been in use by this Court to identify significant legal *144rights and responsibilities. See, e.g., Gilmartin v. Emery, 131 Me. 236, 239-42, 160 A. 874 (1932); Gilman v. Gilman, 52 Me. 165, 172-77 (1863) (“Residence, being a visible fact, is not usually in doubt. The intention to remain is not so easily proved. Both must concur in order to establish a domicile.”); Inhabitants of Exeter v. Inhabitants of Brighton, 15 Me. 58, 60-61 (1838).
 [¶ 10] Domicile is used in other areas of the law and in many titles in the Maine Revised Statutes, and has been consistently defined and applied. See, e.g., Margani, 453 A2d at 503-04.3 Where the meaning of a term can be adequately determined by examining the plain language definition or the common law definition, a challenge under the sufficient definiteness prong of a due process/vagueness claim will fail. See State v. Flint H., 544 A.2d 739, 742 (Me.1988). Although we might conceive of circumstances under which the common law definition’s lack of specificity may render it unconstitutional as applied, that possibility does not justify the invalidation of the statute as unconstitutional on its face. See Rust v. Sullivan, 500 U.S. 173, 183, 111 S.Ct. 1759, 114 L.Ed.2d 233 (1991) (stating that “[t]he fact that [the law] might operate unconstitutionally under some conceivable circumstances is insufficient to render [it] wholly invalid”).
[¶ 11] Read in the context of the tax code and two centuries of usage, the term “domiciled” is not unconstitutionally vague.4
The entry is:
Judgment vacated. Remanded to the Superior Court for further proceedings consistent with this opinion.

. Title 36 M.R.S. § 5102(5)(A) was significantly rewritten by P.L. 2005, ch. 519, pt. G, § G-2, effective March 29, 2006, but applicable only to "tax years beginning on or after January 1, 2007.”


. For tax years beginning on or after January 1, 2007, section 5102(5) has been amended by P.L. 2005, ch. 519, pt. G, § G-l to read as follows:
5. Resident individual "Resident individual” means an individual:
A. Who is domiciled in Maine, unless:
(1) The individual does not maintain a permanent place of abode in this State, maintains a permanent place of abode elsewhere and spends in the aggregate not more than 30 days of the taxable year in this State; or
(2) Within any period of 548 consecutive days, the individual:
(a) Is present in a foreign country or countries for at least 450 days;
(b) Is not present in this State for more than 90 days;
(c) Does not maintain a permanent place of abode in this State at which a minor child of the individual or the individual’s spouse is present for more than 90 days, unless the individual and the individual's spouse are legally separated; and
(d) During the nonresident portion of the taxable year with which, or within which, such period of 548 consecutive days begins and the nonresident portion of the taxable year with which, or within which, such period ends, is present in this State for a number of days that does not exceed an amount that bears the same ratio to 90 as the number of days contained in such portion of the taxable year bears to 548; or
B. Who is not domiciled in Maine, but maintains a permanent place of abode in this State and spends in the aggregate more than 183 days of the taxable year in this State, unless the individual is in the Armed Forces of the United States.
The geographic location of a political organization or political candidate that receives one or more contributions from the individual is not in and of itself determinative on the question of whether the individual is domiciled in Maine. The geographic location of a professional advisor retained by an individual may not be used to determine whether or not an individual is domiciled in Maine. For purposes of this subsection, "professional advis- or” includes, but is not limited to, a person that renders medical, financial, legal, accounting, insurance, fiduciary or investment services. Charitable contributions may not be used to determine whether or not an individual is domiciled in Maine.


. Additionally, the concept of “domicile” usually entails a mixed question of fact and law. Margani v. Sanders, 453 A.2d 501, 504 (Me.1982). In the present case, the facts regarding the defendants’ alleged domicile have not been developed in the record.


. We decline the defendants' invitation to affirm the Superior Court's judgment on other grounds, as the record has not been sufficiently developed.